Order changing place of trial from Dutchess county to Westchester county reversed upon the law and the facts, with ten dollars costs and disbursements, plaintiff’s motion for such change denied, with ten dollars costs, and appellant’s motion to change the place of trial from Dutchess county to New York county granted, with ten dollars costs. (See Upjohn v. First Methodist Episcopal Church Soc., 156 App. Div. 147; Barbera v. Quittner, 154 id. 322; Loretz v. Metropolitan Street B. Co., 34 id. 1.) Kelly, P. J., Maiming, Young, Kapper and Lazansky, JJ., concur.